


Exhibit 10.70
 


 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.


 


 
Modified Term Non-Purpose Loan Agreement
 


 
This Term Loan Agreement (“Agreement”), dated as of March 11, 2008, is made
between Citigroup Global Markets Inc. (“Smith Barney” or “SB”) and the
undersigned, Pinnacle Airlines Corp. (“Client”), to set forth the terms and
conditions that will govern one or more extensions of credit (each, an
“Advance”) by SB to the Client.
 
1.)  
a.)  Subject to the terms and conditions of this Agreement, SB agrees to make
one or more Advances to the Client in an aggregate principal amount, which shall
not exceed sixty million dollars ($60,000,000) at any one time outstanding (the
“Loan Maximum”), selected by the Client and approved by SB.  The initial Advance
is set forth in Schedule “A”.  Advances may not be made or used for the purpose
of purchasing, carrying or trading in securities, or retiring indebtedness
incurred to purchase, carry or trade securities, and the Client agrees to
furnish SB with a properly completed and executed Federal Reserve Board Form T-4
at the time the Client executes this Agreement.  SB will not under any
circumstances be required to extend credit to the Client unless the collateral
that secures the Client’s obligation to repay each Advance (and accrued
interest, if any) is acceptable to SB (SB agrees that the Collateral that is in
the Client’s Account on the date of this Agreement is acceptable to SB for
Advances hereunder).  If the Client’s obligation to repay one or more Advances
(and accrued interest, if any) are guaranteed and the guarantor pledges
securities in the guarantor’s account at SB, the Client acknowledges that such
securities must be acceptable to SB.

 
b.)           The Client may obtain an Advance by: (i) requesting SB to wire
transfer Federal funds in the amount of the Advance to a bank account in the
Client’s name, (ii) requesting SB to issue a check payable to the Client in the
amount of the Advance, or (iii) by any other method agreed upon by SB and the
Client
 
c.)           It shall be a condition precedent to the first Advance hereunder
that the par value of the Collateral shall be at least [***] times the Loan
Maximum.
 
d.)           It shall be a condition precedent to each Advance that there shall
have occurred no material adverse change in the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Client or
the Client and its subsidiaries taken as a whole (“Material Adverse Change”)
since the date of the preceding Advance.  Each Client request for an Advance
shall constitute a representation from Client to SB that no Material Adverse
Change has occurred since the date of the preceding Advance.
 
2.)           SB shall charge the Client interest at a variable rate equal to
the monthly average of the 1-month LIBOR rate plus [***] on the aggregate
principal amount of Advances outstanding, if any.  Such interest shall be
computed in the same manner as that set forth for securities margin accounts in
the pamphlet prepared by SB entitled “Important New Account Information”
(hereafter referred to as “New Account Document”), which may be amended from
time to time and which amendment shall become binding upon written notice to the
Client.  The Client hereby acknowledges receipt of the New Account
Document.  Interest shall be payable monthly.  If (i) a sufficient amount of
cash or money market fund shares is not available in the Client’s Account to pay
the monthly interest amount, or if the Client elects not to make interest
payments from the Account, and (ii) sufficient Collateral acceptable to SB is in
SB’s possession, the interest due shall be added to the Client’s outstanding
principal balance hereunder and thereafter interest shall accrue on such amount
until the Client’s outstanding balance on all Advances has been repaid in full,
whether before or after demand or termination of this Agreement.  The Client
understands that by adding interest to the outstanding principal balance of
Client’s Advances, the amount of additional Advances the Client may obtain shall
be proportionately reduced.  In no event shall the total interest and fees
charged under this Agreement exceed the maximum interest rate or total fees
permitted by law.  In the event any excess interest or fees are collected, the
same shall be refunded or credited to the Client.
 
3.)           a.)  The Client agrees to pay on the Maturity Date any balance
outstanding with respect to all Advances (including any accrued interest and
fees, as well as any costs of collection and reasonable attorneys’ fees and
costs), on February 28, 2009 (“Maturity Date”), (The total amount owed by the
Client described in the preceding sentence is hereafter referred to in this
Agreement as the “Loan Obligation”). The Client may prepay the Loan Obligation
in whole or in part without penalty at any time prior to the Maturity Date.
 
4.) As continuing security for the Loan Obligations to SB under this Agreement,
the Client hereby assigns, grants and conveys to SB a first priority lien and
security interest in all cash, stocks, bonds, and other securities and
instruments now or hereafter in Client’s Account number [***] (the “Account”)
and all other accounts now or hereafter maintained by the Client with SB, and
all dividends, interest and proceeds of such property, and any property
substituted by the Client in accordance with this Agreement (collectively, the
“Collateral”).  The Client may, with SB’s approval and upon such terms and
conditions prescribed by SB, substitute securities or other property for all or
part of the Collateral.  SB shall permit the Client to remove from the Account
any Collateral consisting of auction rate securities for the purpose of a sale
of such Collateral pursuant to Section 5(b)(iv) and provided that the proceeds
of such sale are applied in compliance with Section 5(b)(iv).  In addition,
notwithstanding anything else in this document, the Client may remove from the
Account any Collateral so long as the remaining Collateral is sufficient to
avoid a Shortfall.  For the avoidance of doubt, after any such removal of
Collateral from the Account, no further Advance shall be available unless there
is sufficient Collateral in the Account to avoid a Shortfall upon the making of
such Advance.  The Client agrees to take any action reasonably requested by SB
to maintain and preserve SB’s first priority lien and security interest in the
Collateral.
 
5.)  
Representations, Warranties and Covenants.

 
a.)  
Each party represents and warrants to the other that it is duly organized and
validly existing under the law of its jurisdiction of establishment, has full
authority to enter into this Agreement and to perform its obligations hereunder,
and that this Agreement complies with all laws, rules and regulations applicable
to such party.  In addition, the Client represents and warrants to SB that:
(a)  it is not in default under any agreement to which it is a party or by which
its assets are bound involving a liability of [***] or more, not connected with
this indebtedness (including without limitation pursuant to liquidity covenants
in agreements with Export Development Canada or other lenders, which Client
represents and covenants to SB shall have been waived prior to Client requesting
any Advances under this Agreement) (b) the Collateral is not subject to any
lien, encumbrance or impediment to transfer (other than SB’s lien and security
interest) (c) while any Advance (and accrued interest, if any) is outstanding,
it will not pledge the Collateral or grant a security interest in the Collateral
to a third party, or permit the Collateral to be sold, transferred or become
subject to any lien or encumbrance other than as provided above and (d) Client
has provided SB with a true and complete copy of the loan documents entered into
by and between Client’s subsidiaries and Export Development Canada. The Client
will be deemed to repeat these representations each time an Advance is obtained
hereunder.

 
b.)  
Client covenants and agrees with SB as follows:

 
i.  
Client shall utilize the proceeds of all Advances solely for the purpose of
funding its and its subsidiaries’ payments in respect of aircraft deliveries and
for general working capital purposes, provided, that in no event shall Client
utilize any proceeds of any Advance for the purpose of buying, carrying or
trading in securities or to refinance any indebtedness incurred for the purpose
of buying, carrying or trading in securities.

 
ii.  
Client shall deliver to SB quarterly unaudited consolidated financial statements
within 45 days after the end of each calendar quarter, and annual audited
consolidated financial statements within 90 days after the end of each fiscal
year during the term of this Agreement.

 
iii.  
Client shall notify SB in writing of any default under other indebtedness of
Client or any of its subsidiaries in principal amount of [***] or more, within 5
business days after Client is aware of, or receives notice of, such default,
which notice shall describe such default and Client’s proposed actions in
respect of such default.

 
iv.  
Client shall, throughout the term of this Agreement, continue to use reasonable
efforts to sell the Collateral at par value through the auction rate resetting
process conducted by SB and its affiliates.  Upon any such sale, Client shall
apply the proceeds of such sale to repayment of the Loan Obligations to the
extent necessary to avoid a Shortfall (as defined below).

 
v.  
Client shall notify SB in writing immediately upon the occurrence of any
write-down or reserve taken due to mark-to-market value adjustment of any of the
Collateral consisting of auction rate securities.

 
vi.  
Client shall at all times maintain net worth equal to or greater than the higher
of (i) the amount equal to [***] of Client’s net worth based on the financial
information reported on Client’s most recent financial statements filed with the
SEC and (ii) [***].

 
6.)           a.)           Any of the following events that occurs while any
Advance (and accrued interest, if any) is outstanding will be considered a
“default” by the Client under this Agreement: (i) any representation or warranty
hereunder by the Client is incorrect in any material respect or the Client fails
to comply with any covenants set forth in Section 5; (ii) the Client fails to
pay the Loan Obligation on the Maturity Date; (iii) (x) the par value of the
Collateral is less than [***] of the sum of the Advances outstanding (and
accrued interest, if any) at the end of any business day, or (y) the Market
Value of the Collateral is less than [***], or such other minimum maintenance
amount promulgated by FINRA or the NYSE while the loan is outstanding, of the
sum of Advances outstanding (and accrued interest, if any) at the end any
business day (either (x) or (y) a “Shortfall”) and Client fails to eliminate the
Shortfall by the end of the fourth business day thereafter by depositing
additional cash and/or securities acceptable to SB, (iv) the Client fails to
perform any of its other obligations hereunder and such failure is not remedied
by the Client within 5 business days after receipt of  notice by  SB of such
failure; (v) a liquidator, receiver or trustee is appointed with respect to all
or substantially all of the Client’s assets, or a bankruptcy petition is filed
by or against the Client, and in the case of a petition filed against the
Client, is not dismissed within sixty (60) business days after it is filed; (vi)
SB does not have a perfected first priority lien and security interest in any of
the Collateral due to a negligent, willful or unauthorized act of the Client or
an agent of the Client and Client fails to remedy such problem within  six
business days after receipt of notice from SB or (vii) the Client or any of its
subsidiaries shall fail to pay any principal of or premium or interest on any
indebtedness (other than the Loan Obligation) that is outstanding in a principal
or notional amount of at least [***] of the Client or such subsidiary, when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such indebtedness.  For purposes of this Agreement, a
business day is any day on which the regular trading session on the New York
Stock Exchange is open.  As used in this Agreement, “Market Value” of Collateral
shall mean, on any date of determination, in respect of auction rate securities,
(i) par value, from the date of this Agreement until SB can determine a market
price for such securities and (ii) after SB can determine a market price for
such securities, the closing sales price on such date (or, if such date is not a
trading day, the immediately preceding trading day) for such securities quoted
or listed on Bloomberg or another electronic quoting system in the United States
or other secondary market that develops from which SB can determine a market
price, and in respect of other Collateral, closing market prices for such
Collateral on such date (or, if such date is not a trading day, the immediately
preceding trading day).
 
b.)           In the event a default occurs and Client has failed to cure such
default after any required notice and permitted cure period, SB is authorized,
in its sole discretion, to take one or more of the following actions: (i)
declare the Loan Obligation to be immediately due and payable by the Client to
SB; (ii) reduce the Loan Maximum to a level determined by SB, (iii) liquidate,
withdraw or sell the Collateral and apply it to the Loan Obligation, and (iv)
terminate the Client’s borrowing privileges hereunder.  All of the foregoing
actions may be done without any further notice to, or demand upon, the
Client.  Any sale of Collateral may be made in SB’s sole discretion on the
exchange or market where such business is then usually transacted, at public
auction or private sale.  In addition to SB’s rights under this Agreement, SB
shall have the right to exercise any one or more of the rights and remedies of a
secured creditor under the New York Uniform Commercial Code then in effect.  All
rights and remedies under this Agreement are cumulative and are in addition to
all other rights and remedies that SB may have at law or
equity.  Notwithstanding the foregoing and to the extent permitted by law, the
Client expressly waives compliance with the provisions of Section 202 of the New
York Lien Law.
 
c.)  In the event the proceeds from the sale of the Collateral pursuant
to  Section 6(b) are not sufficient to pay the Loan Obligation in full, SB shall
have an unsecured claim against any of the Client’s other assets to pay all
amounts then due and owing under the Loan Obligation.
 
7.)           SB shall not be liable to the Client for:
 
(a) any loss, damage or expense caused directly or indirectly by circumstances
that are not within SB’s reasonable control, including government restrictions,
exchange or market rulings, suspension of trading, war, strikes or other
conditions commonly known as “Acts of God”, or
 
(b) any consequential, incidental, indirect or special damages, even if such
damages are reasonably foreseeable. The specific reference and intent herein to
consequential, incidental, indirect or special damages is to exclude “lost
opportunity” actions and events as a measure of recoverable damages.
 
8.)           This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York, without regard to the conflict of laws
rules of such State.
 
9.)           This Agreement may not be assigned by the Client without SB’s
prior written consent, and shall be binding upon the Client’s heirs, executors,
administrators, successors and permitted assigns (whichever is applicable).  SB
may assign this Agreement to any of its affiliates without the Client’s consent
or prior notice to the Client, and this Agreement shall inure to the benefit of
and be binding upon each party’s successors and permitted assigns (whether by
merger, consolidation or otherwise).
 
10.) No modification or waiver of any provision of this Agreement shall be
effective unless set forth in writing and signed by the parties hereto.  If any
provision of this Agreement is held to be invalid, illegal or unenforceable by
reason of any law, rule, administrative order or judicial decision, such
determination shall not affect the validity of the remaining provisions of this
Agreement.
 
11.)           This Agreement (including all exhibits) and that certain letter
dated the date hereof from SB to Client in respect of this Agreement reflect the
entire agreement between SB and the Client concerning Advances and the Loan
Obligation and supersedes any other agreement, promise, representation or
undertaking, whether written or oral, concerning the Advances and the Loan
Obligation.  In the event of a conflict between the provisions of this Agreement
and the provisions of any other agreement between the Client and SB, this
Agreement will govern, except in the event of a conflict between the provisions
of this Agreement and the letter agreement between the parties, in which case
the provisions of the letter agreement will govern.
 
12.)           Without the necessity of a judicial determination, and whether or
not litigation occurs, the Client hereby agrees to indemnify and hold harmless
SB and its directors, officers, employees, agents and affiliates from any and
all claims (whether or not meritorious), liabilities, judgments, damages,
losses, costs and expenses of any nature whatsoever (including reasonable
attorneys’ fees and expenses) in any way related to, or arising out of or in
connection with, this Agreement, including without limitation the Client’s
failure to comply with its obligations hereunder (including its failure to repay
the Loan Obligation when due), any action taken or omitted by SB at the Client’s
request, or any material untruth or inaccuracy of any of the Client’s
representations and warranties in this Agreement, but not including any claims
(whether or not meritorious), liabilities, judgments, damages, losses, costs and
expenses based on SB’s breach of this Agreement, or any willful or bad faith
acts.  This indemnification shall survive the termination of this Agreement and
the payment of the Loan Obligation.
 
13.)           Each party shall bear its own costs and expenses in connection
with the preparation and review of this Agreement.
 
14.)  ARBITRATION
 
§  
Arbitration is final and binding on the parties.

 
§  
The parties are waiving their right to seek remedies in court, including the
right to jury trial.

 
§  
Pre-arbitration discovery is generally more limited than and different from
court proceedings.

 
§  
The arbitrators’ award is not required to include factual findings or legal
reasoning, and any party’s rights to appeal or to seek modification of rulings
by the arbitrators is strictly limited.

 
§  
The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

 


 
The Client agrees that all claims or controversies, whether such claims or
controversies arose prior, on or subsequent to the date hereof, between the
Client and SB and/or any of its present or former officers, directors, or
employees concerning or arising from: (i) Advances and any other transaction
involving SB or any predecessor firms by merger, acquisition or other business
combination and the Client, whether or not such transaction occurred in the
Client’s Account, or (ii) the construction, performance or breach of this
Agreement or any other agreement between the Client and SB, or any duty arising
under this Agreement, shall be determined by binding arbitration before, and
only before, any self-regulatory organization or securities exchange of which SB
is a member.  The Client may elect which of these arbitration forums shall hear
the matter by sending a registered letter or telegram addressed to Citigroup
Global Markets Inc. at 787 7 Avenue, 13th floor, New York, NY 10019, Attn: Law
Department.  If the Client fails to make such election before the expiration of
five (5) calendar days after receipt of a written request from SB to make such
election, SB shall have the right to choose the forum.
 


 
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action; or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied, (ii)
the class is decertified, or (iii) the customer is excluded from the class by
the court.
 
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Agreement except to the extent stated herein.
 
This Loan Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
constitute one and the same instrument.
 
15.)  
This Agreement supercedes and replaces that certain letter dated February 21,
2008 addressed to Pinnacle Airlines, Inc. in respect of a Reverse Repurchase
Agreement Facility, which shall be of no further force and effect.

 
16.)  
Notices delivered under this Agreement by SB may be delivered in writing to
Client at its address set forth on Schedule A hereto or by facsimile to [***] to
the attention of Mr. Peter Hunt, or by e-mail to the attention of Mr. Peter Hunt
at [***].  Notices delivered under this Agreement by SB may be delivered in
writing to SB at Citi Smith Barney, 787 Seventh Avenue, New York, New York 10019
Attention:  Mr. Rick Fortney or by e-mail to the attention of Mr. Rick Fortney
at [***].

 
BY SIGNING BELOW, THE CLIENT AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF
THIS AGREEMENT.  THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE AT
SECTION 13.
 


 
Pinnacle Airlines
Corp.                                                                           CITIGROUP
GLOBAL MARKETS INC.
 
Print Client Name
 


 


 
/s/ Peter D.
Hunt___________                                                                           /s/
Stuart N. Weiss________________
 
Client
Signature                                                                            Stuart
N. Weiss, Managing Director
 
Peter D. Hunt, Chief Financial Officer, for Pinnacle Airlines Corp. and, for
purposes of Section 15, Pinnacle Airlines Inc.
 
[***]                                                                           Stuart
Weiss
 
Account
Number                                                                           
Managing Director
 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE “A”
 


 
Schedule of Securities Constituting
 
“The Collateral” for Purposes of
 
This Agreement
 


 
This Schedule is deemed incorporated in and made a part of this Agreement and
further constitutes “The Collateral” hereunder.
 


 
The “Collateral” as defined in Section 4 of the Agreement shall mean all cash,
stocks, bonds, and other securities and instruments now or hereafter in the
following account(s) at Citigroup Global Markets Inc.:
 
# [***]
 


 
Extension of Initial Credit: $________________ (Loan Maximum $60,000,000)
 


 
Client(s) Name: Pinnacle Airlines Corp.
 


 
Client(s) Address: 1689 Nonconnah Boulevard, Suite 111, Memphis, TN 38132-2111
 


 




 

